Citation Nr: 0534146	
Decision Date: 12/19/05    Archive Date: 12/30/05	

DOCKET NO.  04-20 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a soft tissue mass. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

3.  Entitlement to a total disability rating for compensation 
on account of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1968 and from February 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  On July 26, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of his appeal with respect to the 
issue of service connection for soft tissue mass is 
requested.  

2.  The veteran's service-connected PTSD is manifested by 
flashbacks, nightmares, social isolation and avoidance, 
decreased interest in activities, restricted affect, sleep 
disturbance, irritability and anger outbursts, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response; he does not have gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relatives, own 
occupation, or own name.  

3.  The veteran's service-connected disability is PTSD, 
evaluated as 70 percent disabling; he has one year of college 
education and has reported occupational experience as a 
railroad engineer.

4.  It is demonstrated that the veteran is, as the sole 
result of his service-connected disability, precluded from 
all forms of substantially gainful employment consistent with 
his education and prior work history.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant, with respect to the issue of service 
connection for soft tissue mass, have been met.  38 U.S.C.A. 
§ 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2005).

2.  The criteria for a 70 percent, but not greater, 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, Part 4, Diagnostic Code 9411 (2005).  

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, Part 4 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran has 
withdrawn his appeal, as indicated at page 2 of the July 26, 
2005, transcript of a personal hearing held before the 
undersigned, with respect to the issue of service connection 
for soft tissue mass and, hence, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issue of service 
connection for soft tissue mass and it is dismissed.

II.  Increased Rating and Total Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The report of a May 2003 VA psychiatric evaluation reflects 
that the veteran reported having nightmares every night.  He 
would awaken and it would be a couple of hours before he 
could return to sleep.  He reported intrusive thoughts about 
the war which could be triggered by commotion or pain.  He 
disliked having anyone up behind him and did not like any 
kind of loud racket.  He had forced himself to be around 
family gatherings, but if it were noisy he would have to get 
away.  The veteran had not worked since 2000 when he worked 
for the railroad.  He reported that he was unable to work 
because of back problems and psychiatric problems.  He 
indicated that he was unable to concentrate.  On mental 
status examination the veteran was casually groomed and fully 
cooperative.  He reported that he thought he was doing better 
but in reality it appeared to the examiner that he had 
significant and pronounced problems.  He was dysphoric and 
tearful.  Some anxiety was noted as well.  His speech was 
within normal limits with regard to rate and rhythm.  His 
mood was one of anxiety and depression and his affect was 
appropriate to content.  His thought processes and 
associations were logical and tight with no loosening of 
associations.  There was no gross impairment in memory and 
the veteran was oriented in all spheres.  Hallucinations were 
not complained of and no delusional material was noted during 
the examination.  His insight and judgment were adequate.  He 
reported suicidal ideation but denied any intent, and he 
denied homicidal ideation.  The diagnosis was PTSD and the 
Global Assessment of Functioning (GAF) was indicated to be 
39.  The examiner commented that it was believed that the 
veteran displayed profound impairment in social and 
vocational adaptabilities that were direct consequence of his 
PTSD.

VA treatment records reflect that the veteran receives 
ongoing mental health care through the present time.  The 
recurring diagnoses are PTSD and major depressive disorder 
with the GAF indicated to be 41.  Symptoms of his PTSD, as 
reported in the record, including in a January 2005 record, 
include flashbacks, dreams and nightmares, social isolation 
and avoidance, decreased interest in activities, restricted 
affect, sleep disturbance, irritability or anger outbursts, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.

The veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411 of the Rating Schedule.  Diagnostic Code 
9411 provides that a 50 percent evaluation will be assigned 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideations, obsessional rituals which interfere with routine 
activity, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.  
Washington, D.C. American Psychiatric Association, 1994, 
provides that a GAF of 31 to 40 reflects some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF of 41 to 50 reflects 
serious symptoms or any serious impairment in social, 
occupational, or school functioning, e.g., no friends or 
unable to keep a job.  

While the veteran does not exhibit illogical speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene, he does have suicidal ideation and near-continuous 
depression as well as impaired impulse control.  While he has 
remained married to his third spouse for a considerable 
period of time, statements and testimony of record, as well 
as treatment records, reflect that he does have an inability 
to establish and maintain effective relationships beyond the 
relationship with his spouse.  With consideration of the 
veteran's suicidal ideation, impaired impulse control, and 
near-continuous depression, the Board concludes that the 
evidence supports a 70 percent evaluation for PTSD under 
Diagnostic Code 9411 of the Rating Schedule.

The competent medical evidence indicates that the veteran 
does not experience gross impairment in thought processes or 
communications or persistent delusions or hallucinations.  He 
does not have grossly inappropriate behavior.  While he does 
have suicidal ideation, he is not shown to have intent or 
plan.  Neither does the competent medical evidence indicate 
that he is intermittently unable to perform activities of 
daily living, including maintenance of minimal personal 
hygiene.  He is not disoriented and although he indicates 
some memory loss, the competent medical evidence indicates 
that his memory remains grossly intact.  Therefore, the Board 
concludes that a preponderance of the evidence is against an 
evaluation greater than the 70 percent assigned under 
Diagnostic Code 9411 of the Rating Schedule.  

The veteran's service-connected disability is PTSD, evaluated 
as 70 percent disabling.  

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percent criteria for the 
assignment of a total rating based upon individual 
unemployability.  

The veteran has reported that he has one year of college 
education and was a locomotive engineer on the railroad when 
he ceased work in October 2000.  He has indicated that he has 
been awarded Social Security Disability benefits based upon 
service-connected and nonservice-connected disabilities.  

There is competent medical evidence that the veteran has 
profound impairment in social and vocational adaptabilities 
directly due to his service-connected PTSD, and an examiner 
has assigned a GAF of 39 due solely to his PTSD.  The veteran 
offered testimony, at page 11 of the July 2005 transcript, 
that he was unable to handle the stress related to his job 
with the railroad.  With consideration of the symptomatology 
reported on treatment records relating to the veteran's 
ongoing mental health care, and the medical opinion that the 
veteran's PTSD results in profound impairment in his 
vocational adaptability, as well as the veteran's reported 
education and occupational experience, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the veteran's service-connected PTSD prevents him from 
being able to perform in an occupation in a substantially 
gainful manner.  In resolving all doubt on the veteran's 
behalf, the Board finds that he is shown to be unable to 
secure or follow a substantially occupation because of his 
service-connected disability.  Therefore, the assignment of a 
total rating for compensation based on individual 
unemployability is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, and Part 4.

III.  Veterans Claims Assistance Act

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided VCAA notice by letters in December 2002 
and February and May 2003.  

In Pelegrini the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 120-121.

The content of the notices provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In addition to the letters he was provided with 
a statement of the case in April 2004 which included VCAA 
implementing regulations.  The letters together with the 
statement of the case advised the veteran to submit any 
evidence that was relevant to his claims.  A July 2005 report 
of contact reflects that the veteran reported that he had no 
further evidence to submit.  The notices to him informed him 
of what was necessary to substantiate his claims and what 
information VA would attempt to provide, as well as what 
evidence he was expected to provide.  He has been provided 
with every opportunity to submit evidence and arguments in 
support of his claims and to respond to VA notices.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case each of 
the four content requirements of the VCAA notice has been 
fully satisfied.

With respect to VA's duty to assist the veteran has withdrawn 
his appeal with respect to one issue and a complete grant of 
benefits has been afforded with respect to the total 
disability rating based on individual unemployability due to 
service-connected disability.  Further, a 70 percent 
evaluation has been granted for PTSD.  VA treatment records 
have been obtained, Social Security records have been 
obtained, and the veteran has been afforded a VA examination 
and a personal hearing.  Although he testified, at page 9 of 
the July 2005 hearing transcript, that he had been 
hospitalized at the VA between 2003 and 2005, and it does not 
appear that these records have been obtained, and a June 2005 
statement from a VA social worker refers to an April 2005 VA 
treatment record, which does not appear to be of record, the 
veteran has not been prejudiced by a failure to obtain these 
records.  In this regard, as noted, he has, in substance, by 
this decision been awarded a complete grant of benefits 
sought on appeal through the award of a total disability 
rating based on individual unemployability due to service-
connected disability.  The Board finds that the record on 
appeal is sufficient for a decision on the claim.  
38 U.S.C.A. § 5103A.

Thus, the Board has satisfied the duty to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

The appeal with respect to the issue of service connection 
for soft tissue mass is dismissed.

An increased rating of 70 percent, but not greater, for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A total disability rating for compensation on account of 
individual unemployability is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


